EXHIBIT 10.47 NON-QUALIFIED STOCK OPTION GRANT NOTICE PURSUANT TO THE GRUBHUB INC. 2015 LONG-TERM INCENTIVE PLAN Pursuant to the GrubHub Inc. 2015 Long-Term Incentive Plan, as amended from time to time (the “Plan”), GrubHub Inc., a Delaware corporation (the “Company”) hereby grants to the Participant, effective on the Grant Date, a Non‑Qualified Stock Option to purchase a number of shares of Common Stock of the Company at the Per Share Exercise Price (the details of which are specified below), subject to the terms and conditions of the Plan and the Non-Qualified Stock Option Agreement attached hereto as Exhibit A (both of which are incorporated by reference herein).Any capitalized terms not defined herein shall have the meaning ascribed to them in the Plan. Participant: Grant Date: Expiration Date: Per Share Exercise Price: $ Number of Shares subject to this Option: Vesting Schedule: The shares subject to this Option shall vest as follows: Vesting Date Number of Shares Exhibit A NON-QUALIFIED STOCK OPTION AWARD AGREEMENT WHEREAS, this Non-Qualified Stock Option Award Agreement, which is attached to the Non-Qualified Stock Option Grant Notice (the “Grant Notice” and this Non-Qualified Stock Option Award Agreement shall be referred to collectively as the “Agreement”), has been entered into effective on the Grant Date specified in the Grant Notice, by and between GrubHub Inc., a Delaware corporation (the “Company”) and the Participant specified in the Grant Notice, pursuant to the GrubHub Inc. 2015 Long-Term Incentive Plan, as in effect and as amended from time to time (the “Plan”); and WHEREAS, the Committee has determined that it would be in the best interests of the Company to grant to the Participant a Non‑Qualified Stock Option to purchase the number of shares of Common Stock indicated in the Grant Notice, subject to the vesting schedule set forth in the Grant Notice and all other terms and conditions set forth under the Plan and this Agreement.
